DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 and 7-13 are pending.
Claims 4-6 are canceled.

EXAMINER’S AMENDMENT
The application has been amended as follows, due to typographical errors (mis-spelling):
Claim 1:
Line 15: from “at least one thrid neck portion” to --at least one third neck portion--
Lines 20 and 22: from “disposed in parellel” to --disposed in parallel--

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/23/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/24/2022) of claims 1-10 has been withdrawn.

Response to Amendment
The amendments to the Specification and Claims filed on June 23, 2022 have been entered. Claims 1-3 and 7-13 are pending. With regard to the specification, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 7-13 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable assembly, comprising; a plurality of wires; a plastic molding piece, having a plurality of electrical contact fixing holes; and a plurality of electrical contacts arranged in parallel, wherein each electrical contact sequentially comprises: a contact section; an exposing section having at least one first neck portion; a fixing section being fixed in the plurality of electrical contact fixing holes respectively and having at least one second neck portion; and a wire connecting section exposed from the plastic molding piece, an end of each of the wire connecting sections connecting to one of the wires respectively, the wire connecting section having at least one third neck portion; wherein both of the first neck portions of two adjacent electrical contacts are disposed in parallel so as to form a first expanded cap therebetween, both of the second neck portions of two adjacent electrical contacts are disposed in parallel so as to form a second expanded gap therebetween, both of the third neck portions of two adjacent electrical contacts are disposed in parallel so as to form a third expanded gap therebetween, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831